    Case: 1:19-cv-00255 Document #: 20 Filed: 05/16/19 Page 1 of 2 PageID #:276



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS



DMITRY BANDURIN, et al.,

               Plaintiffs                           Case No. 1:19-cv-00255

       v.                                           Hon. Manish S. Shah

FINNAIR O.Y.J., et al.,

               Defendants.




   DEFENDANT FINNAIR O.Y.J.’S MOTION TO DISMISS PLAINTIFFS’ SECOND
                AMENDED CLASS ACTION COMPLAINT

       Defendant Finnair O.Y.J. (“Finnair”), by and through its attorneys, moves this Court to

dismiss this action against Finnair for lack of personal jurisdiction and for failure to state a claim

pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure. To the extent

the Second Amended Complaint is not dismissed in its entirety, Finnair moves the Court to

dismiss and/or strike Plaintiffs’ class allegations to the extent the class definitions contain

putative class members who would not be able to establish that their claims arise out of or relate

to Finnair’s connections to the Illinois forum.


       WHEREFORE, for the reasons stated above and set forth more fully in Finnair’s

accompanying Memorandum in Support of this Motion, Defendant Finnair O.Y.J. respectfully

requests that this Court enter an Order: (1) granting Finnair’s Motion to Dismiss; (2) dismissing

all of Plaintiffs’ claims against Finnair with prejudice; (3) entering final judgment in favor of

Finnair and against Plaintiffs; and (4) granting such other and further relief as this Court deems

just and proper.
    Case: 1:19-cv-00255 Document #: 20 Filed: 05/16/19 Page 2 of 2 PageID #:277



Dated: May 16, 2019

                                      Respectfully submitted,

                                      CLYDE & CO US LLP

                                      By: s/ Alexander W. Ross

                                      Alexander W. Ross (ARDC#: 6283882)
                                      55 West Monroe Street, Suite 3000
                                      Chicago, Illinois 60603-5757
                                      T: (312) 635-7000
                                      F: (312) 635-6950
                                      alexander.ross@clydeco.us

                                      Andrew J. Harakas (pro hac vice to be filed)
                                      The Chrysler Building
                                      405 Lexington Avenue, 16th Floor
                                      New York, New York 10174
                                      T: (212) 710-3900
                                      F: (212) 710-3950
                                      andrew.harakas@clydeco.us

                                      Attorneys for Defendant Finnair O.Y.J.
